Citation Nr: 0502085	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife, daughter, and grandson


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, wherein the RO denied service 
connection for PTSD.

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the Albuquerque, New Mexico 
RO.  A copy of the hearing transcript has been associated 
with the claims files. 

This case has been advanced on the docket because of the 
veteran's advanced age.  38 C.F.R. § 20.900(c) (2004).


REMAND

The veteran contends that he has PTSD because of stressful 
events incurred during his active duty service during World 
War II.  More specifically, he maintains that in February 
1945, while stationed with the 1412 Air Trans Command, 81st 
Airdrome Squadron, in Newquay (or Nequay), England, he 
witnessed the decapitation of a "Staff Sergeant [redacted]," 
during an airplane accident.  (Transcript (T.) at page (pg.) 
5).  He also maintains that he helped with the transportation 
of wounded soldiers, and that his unit sustained German 
rocket attacks (T. at pgs. 7, 8, & 9).  

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
reflects that he was assigned to the 81st Airdrome Squadron, 
that his military occupational specialty was a heavy truck 
driver, and that he was awarded the American Theater Ribbon, 
European African Middle East Ribbon, Good Conduct Medal, and 
Victory Medal.  A review of the claims files reflects that 
the veteran's personnel file is not of record because it was 
likely destroyed in a fire at the National Personnel Records 
Center (NPRC) and could not be reconstructed.  In June 2002, 
the RO was informed by the NPRC that a search for sick and 
morning reports of the 81st Airdrome Squadron regarding the 
death of a "Sergeant SSG [redacted]" from January 1, to February 
31, 1946 was negative.  

In February 2004, the RO was informed by the United States 
Armed Services Center for Unit Records Research (USASCRUR) 
that they had reviewed the historical reports submitted by 
the 81st Airdrome Squadron for the period from October 1945 
to August 1946 and that the histories did not document the 
aircraft accident described by the veteran which involved the 
death of "Sergeant [redacted]" or any other soldier assigned to 
that unit.  USASCRUR suggested that a morning report search 
might need to be conducted. 

The Board points out that in cases where the veteran's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case, including the 
obligation to search alternate sources.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Thus, the RO should also attempt 
to reconstruct the veteran's service personnel records 
through alternate means, including specifically requesting 
that the veteran submit any personnel records that he may 
have in his possession, as well as by attempting to obtain 
any morning reports or other personnel reports prepared by 
the 1412 Air Trans Command, 81st Airdrome Squadron for 
February 1945.  (An earlier response to a request for morning 
reports indicated that there were no references to the 
veteran; it appears that the search did not include a search 
for references to a sergeant [redacted].)

The Board also notes that, when the veteran was diagnosed 
with PTSD in July 2002, the VA examiner indicated that the 
veteran's most traumatic stressors were the attacks by enemy 
rockets.  An attempt should be made to determine whether the 
veteran's unit was subjected to such attacks while the 
veteran was a part of the unit.

Finally, during the September 2004 hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
about two and one half years ago, he initially sought 
treatment for his PTSD from the VA Medical Center (VAMC) in 
Albuquerque, New Mexico.  (T. at pg. 8.)  As these VA records 
may be pertinent to the veteran's claim, an effort should be 
made to obtain them.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should also specifically 
obtain all clinical and treatment 
reports of the veteran from 2001 to 
the present from the VAMC in 
Albuquerque, New Mexico.  If records 
sought are not obtained, the RO 
should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.

2.  The RO should attempt to verify 
the occurrence of the veteran's 
claimed stressors through official 
channels.  The veteran should be 
asked to provide greater detail as 
to place and dates of the rocket 
attacks.  The USASCRUR and, if 
necessary the National Archives, 
should be provided copies of NA Form 
13055, Request for Information To 
Reconstruct Medical Records, and NA 
Form 13075, Questionnaire About 
Military Service, both dated in 
January 2001, and the veteran's July 
2000 stressor statement, and be 
requested to conduct a search of all 
of the available and appropriate 
sources, and provide any 
information, including unit 
histories and morning reports for 
the 1412 Air Trans Command, 81st 
Airdrome Squadron, Newquay (or 
Nequay), England, in February 1945, 
which might corroborate the 
appellant's stressors, more 
specifically the death of "Staff 
Sergeant [redacted]," the transportation 
of wounded soldiers and the 
veteran's unit's exposure to rocket 
attacks or bombing raids.  Any 
information obtained should be 
associated with the claims files.  
If the search efforts produce 
negative results, documentation to 
that effect should be placed in the 
claims files. 

3.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should re-adjudicate the 
issue of entitlement to service 
connection for PTSD.  If  the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner. The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. § 5109B, and 38 U.S.C. 
§ 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

